DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo et al. (US 2015/0001677) in view of Mallikarjunaswamy (US 9,355,971).
	In re claim 7, Palumbo et al., in Fig. 3 and corresponding text, teach a resistor device, comprising: 
a poly resistor 5 ([0043], [0048], a resistive structure composed of doped polysilicon); and
a plurality of stacks 25/22/55 disposed on a surface of the poly resistor 5, a plurality of top metal layers 55,
wherein each of the plurality of stacks 25/22/55 comprises a contact 25 disposed on the surface of the poly resistor 5 and a via v connected to one of the plurality of top metal layers 55, wherein each contact 25 and each top metal layer 55 are made of conductive material ([0062]) and metallic material ([0050]). 

    PNG
    media_image1.png
    384
    677
    media_image1.png
    Greyscale


             
    PNG
    media_image2.png
    376
    547
    media_image2.png
    Greyscale

	Mallikarjunaswamy, however, in an analogous art, teach a resistive device 50 (Fig.7) comprising the poly resistor 64; a stack 62/60/58/56 disposed on a surface of the poly resistor 64 (col. 7, lines 21-22); the stack 62/60/58/56 comprising a contact 62 disposed on the surface of the poly resistor 64; and a via 58 connected to the top metal layer 56 or M2; the contact 62 and the top metal layer 56 or M2 are made of aluminum (col. 7, lines 35-36; col. 7, line 67 through col. 8.,line 1) and the resistor device 50 is configured to be connected with the ESD (col. 8, lines 43-45).  In addition, Mallikarjunaswamy teaches the motivation of using aluminum as the top metal layer in the resistor device being choosing aluminum having lower melting point that of the poly resistor so that when the resistive device heats up due to the EOS event, the generated heat would melt 

	In re claim 8, Palumbo et al., in Fig. 3 and corresponding text, teach that each of the plurality of stacks 25/22/55 further comprises a first metal layer 22 (i.e. a metal shielding strip, [0052]) between the via v and the contact 25.
                   
	In re claims 9 and 10, the selection of a width of a gap between contacts of the plurality of stacks adjacent to each other is obvious because it is a matter of determining optimum process condition by routine experimentation with a limited number of species.  In re Jones, 162 USPQ 224 (CCPA 1955)(the selection of optimum ranges within prior art general conditions is obvious) and In re Boesch, 205 USPQ 215 (CCPA 1980)(discovery of optimum value of result effective variable in a known process is obvious).

claim 11, Palumbo et al., in Fig. 3 and corresponding text, teach that a shape of the first metal layer 22 is rectangular in cross-sectional view.

Allowable Subject Matter
Claims 12-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2015/0001677.   The improvement comprises: a poly resistor that is circular in shape; a plurality of circular top metal layers that are concentrically arranged; the plurality of stacks comprises a first group of stacks and a second group of stacks, wherein the plurality of circular top metal layers comprises a first circular top metal layer and a second circular top metal layer, wherein the first group of stacks are disposed on a first equal potential line of the poly resistor, and each of the first group of stacks is electrically connected to the first circular top metal layer, and a second group of stacks are disposed on a second equal potential line on the poly resistor, and each of the second group of stacks is electrically connected to the second circular top layer (claim 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
May 24, 2021



/HSIEN MING LEE/